United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                          July 9, 2004

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 03-50741
                              Summary Calendar




UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DOUGLAS JERROLD BEMIS, JR.,

                                           Defendant-Appellant.




                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                          No. MO-02-CR-102-1
                         --------------------




Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Douglas Bemis appeals the revocation of his supervised re-

lease.    He argues that the District Court for the Western District

of Texas did not have jurisdiction over the revocation proceedings

pursuant to 18 U.S.C. § 3605.           Bemis contends that because the



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-50741
                                  -2-

Western District of Missouri was the sentencing court, as well as

the court that imposed the conditions of supervised release, the

Missouri court was the only one with jurisdiction to preside over

the revocation proceedings.

     Given a plain reading of 18 U.S.C. § 3605, the purpose of the

statute, and United States v. Ramirez, 2004 WL 962898 (5th Cir.

May 4, 2004), the District Court for the Western District of Texas

had jurisdiction over Bemis’s revocation proceedings.     See United

States v. Santos-Riviera, 183 F.3d 367, 369 (5th Cir. 1999); United

States v. Ron Pair Enters., Inc., 489 U.S. 235, 242 (1989).          We

also reject Bemis’ argument that the rule of lenity applies.   Here,

18 U.S.C. § 3605 is not so ambiguous as to require an application

of the rule.     United States v. Shabani, 513 U.S. 10, 17 (1994).

     AFFIRMED.